Exhibit 10(iii)(A)(12)

THE 2009 NON-MANAGEMENT DIRECTORS’ STOCK INCENTIVE PLAN

NONSTATUTORY STOCK OPTION AWARD AGREEMENT

THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Company”), hereby grants an Option to purchase shares of the Company’s common
stock (the “Shares”) to the Participant named below. The terms and conditions of
the Option are set forth in this Award Agreement (the “Agreement”), and in The
2009 Non-Management Directors’ Stock Incentive Plan (the “Plan”), which is
attached hereto as Exhibit A.

 

Date of Option Grant        

 

   Participant’s Name         <First Name Last Name>

Expiration Date

 

   4:30 p.m. Eastern Time on the tenth anniversary of the date of grant   

Exercise Price Per Share

Number of Shares Underlying Option

 

  

 

<Number>

          Vesting    Except as set forth in Section 9.3 of the Plan, the Option
will vest in full on the third anniversary from the date of grant. Except as set
forth in Section 6.4, the vested Options may be exercised in accordance with
Section 6.3 of the Plan.

The terms of the Plan are incorporated herein by reference. All capitalized
terms that are not defined in this Agreement have the meanings set forth in the
Plan. In case of any conflict between this Agreement and the Plan, the terms of
the Plan shall control. Please review the rest of this Agreement and the Plan
document, and execute the Agreement where indicated below.

THE INTERPUBLIC GROUP OF COMPANIES, INC.

LOGO [g64628g63w22.jpg]

Fabrizio Alcobe-Fierro

Vice President, Global Compensation

I have read this Agreement and the Plan, and I understand and agree to their
terms and conditions.

 

  

Participant’s Signature,

to be provided electronically



--------------------------------------------------------------------------------

THE 2009 NON-MANAGEMENT DIRECTORS’ STOCK INCENTIVE PLAN

NONSTATUTORY STOCK OPTION AWARD AGREEMENT

The following terms and conditions supplement the terms of the Plan:

 

Beneficiary    As set forth in the Plan, rights under this Option may be passed
by will or the laws of descent or distribution. The person(s) to whom the Option
is so passed is the Participant’s “Beneficiary.” Interpretation and Construction
   This Agreement and the Plan shall be construed and interpreted by the
Committee, in its sole discretion. Any interpretation or other determination by
the Committee (including, but not limited to, correction of any defect or
omission and reconciliation of any inconsistency in this Agreement or the Plan)
shall be binding and conclusive. Entire Understanding    This Agreement and the
Plan constitute the entire understanding between you and the Company and its
Affiliates regarding the Option. Any prior agreements, commitments, or
negotiations concerning the Option are superseded.

 

-2-